NO. 12-13-00155-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

COREY DARNELL WEBB,                                    §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Gloria Webb, “For Corey D. Webb Under Power of Attorney,” has filed a petition for
writ of prohibition against the Honorable Kerry L. Russell, Judge of the 7th Judicial District
Court, Smith County, Texas, and various other respondents, some of whom are unnamed. In her
petition, Ms. Webb provides a Missouri address, but does not include information showing that
she is an attorney licensed to practice law in the State of Texas.
         Subject to few exceptions, a person may not practice law in Texas unless the person is a
member of the state bar. See TEX. GOV’T CODE ANN. § 81.102 (West 2013). The “practice of
law” includes representing an individual in a court. Id. § 81.101 (West 2013). A power of
attorney designates another as the principal’s “attorney in fact” or agent. TEX. PROB. CODE ANN.
§ 482 (West 2003). But the authorization to act as an attorney in fact under a power of attorney
is not an authorization to practice law. Newton v. Delespine, No. 12-05-00113-CV, 2006 WL
3458829, at *5 (Tex. App.–Dec. 1, 2006, pet. denied). Because Ms. Webb has not shown that
she is authorized to practice law in Texas, we cannot permit her to represent Corey D. Webb in
this proceeding. Accordingly, the petition for writ of prohibition is denied.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                              MAY 31, 2013


                                         NO. 12-13-00155-CR


                                   COREY DARNELL WEBB,
                                           Relator
                                             v.
                                   HON. MARK A. CALHOON,
                                         Respondent




                                      ORIGINAL PROCEEDING


                       ON THIS DAY came to be heard the petition for writ of prohibition filed
by COREY DARNELL WEBB, who is the relator in Cause No. 007-1350-10, pending on the
docket of the 7th Judicial District Court of Smith County, Texas. Said petition for writ of
prohibition having been filed herein on May 13, 2013, and the same having been duly
considered, because it is the opinion of this Court that a writ of prohibition should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
prohibition be, and the same is, hereby DENIED.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.